37 F.3d 1507NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Dion Pernell JONES, Defendant-Appellant.
No. 93-50750.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 14, 1994.Decided Sept. 27, 1994.

Before:  FEINBERG,* SCHROEDER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
1. The District Court did not abuse its discretion in refusing to admit Holiday's letters into evidence.  Even if the letters were prior inconsistent statements, any error in refusing to admit them was harmless, because the jury had enough evidence to evaluate Holiday's credibility.  Jones read the pertinent contents of the letters into evidence, and presented a witness to impeach Holiday.   See United States v. Lashmett, 965 F.2d 179, 182-83 (7th Cir.1992).


3
2. The District Court didn't err in admitting the rehabilitation testimony of Holiday's former lawyer.  He testified only as to the veracity of Holiday's statements, not to her character.  See GER 204-05.


4
AFFIRMED.



*
 The Honorable Wilfred Feinberg, Senior United States Circuit Judge for the Second Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3